COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON


                                           ORDER


Cause No 01 -12-00571-CV, In re Ronald Castillo, Relator

        Original Proceeding on Petition for Writ of Mandamus from Jennene Kemp, individually
and as next friend of JL.K., a minor v. Ronald R. Castillo & Porter Athletic Equipment Co., No.
65459, in the 149th Judicial District Court of Brazoria County, Texas, the Hon. Terri Holder,
presiding.

      On June 21, 2012, relator, Ronald Castillo, petitioned for a writ of mandamus. It is
ordered that the response of the real party in interest, if any, is due Thursday, July 12, 2012.

       It is so ORDERED.


Judge' s signature: Is/ Evelyn V. Keyes
                   Acting individually



Date: June 22, 2012